Exhibit 10.1

 

[g128671kki001.gif]AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made
effective as of the 7th day of June, 2005 (the “Effective Date”) by and between
Momenta Pharmaceuticals, Inc. (formerly Mimeon, Inc.), a Delaware corporation
(the “Company”) and Alan L. Crane (“Employee”).

 

WITNESSETH:

 

WHEREAS, The Company and the Employee entered into that certain Employment
Agreement dated March 15, 2002 (the “Employment Agreement”) providing for the
employment of the Employee in an executive capacity with the Company upon the
terms and subject to the conditions set forth in the Employment Agreement; and

 

WHEREAS, the Company (through its Board of Directors), and Employee collectively
determined that it was mutually beneficial to separate the offices of Chairman
of the Board and Chief Executive Officer; and

 

WHEREAS, the parties hereto desire to amend the Employment Agreement to reflect
the mutually agreed upon revised terms in accordance with the provisions of this
Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Definitions.

 

Capitalized terms used herein, but not otherwise defined, shall have the
meanings ascribed to them in the Employment Agreement.

 

2.                                       Amendment.

 

Section 1(b) of the Employment Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Director.  Employee shall serve as a director of the Company for so long as he
is the Chief Executive Officer or until he earlier resigns as a director.”

 

3.                                       Acknowledgement.  The parties expressly
acknowledge and agree that the amendment to Employee’s title and
responsibilities pursuant to this Amendment shall not constitute grounds for
Employee to resign from the Company for “good reason” pursuant to Section 16 of
the Employment Agreement.

 

--------------------------------------------------------------------------------


 

4.                                       Reference to and Effect on the
Employment Agreement.

 

(a)                                  On and after the Effective Date, each
reference to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import shall mean and be a reference to the Employment Agreement as amended
hereby.  No reference to this Amendment need be made in any instrument or
document at any time referring to the Employment Agreement, a reference to the
Employment Agreement in any of such instrument or document to be deemed to be a
reference to the Employment Agreement as amended hereby.

 

(b)                                 Except as expressly amended by this
Amendment, the provisions of the Employment Agreement shall remain in full force
and effect.

 

5.                                       Governing Law.

 

This Amendment shall be governed by and its provisions construed and enforced
with the internal laws of the Commonwealth of Massachusetts without reference to
its principles regarding conflicts of laws.

 

6.                                       Counterparts.

 

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute a single
instrument.

 

*****

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered on the date first written above.

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/Richard P. Shea

 

 

 

Richard P. Shea

 

 

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/Alan L. Crane

 

 

 

Alan L. Crane

 

[Signature Page to Amendment No. 1 to Employment Agreement]

 

--------------------------------------------------------------------------------